Citation Nr: 1620810	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  10-37 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for asthma, to include as due to asbestos and/or Agent Orange exposure in service.

4.  Entitlement to service connection for an acquired psychiatric disability, to include depression.

5.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from March 1967 to October 1968. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  In an October 2009 rating decision, the RO denied service connection for bilateral hearing loss disability, tinnitus, and asthma.  In an April 2014 rating decision, the RO denied service connection for depression and headaches.  

The United States Court of Appeals for Veterans Claims has held that when a claimant submits a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet App 1 (2009).  Accordingly, the Board has considered the Veteran's claim for all possible psychiatric disorders.

In his September 2010 VA Form 9, the Veteran requested a video conference hearing before a Veterans Law Judge.  In a February 2013 correspondence, the Veteran reiterated his request for a video conference hearing.  However, in a May 2015 statement, he withdrew his pending hearing requests.  Under these circumstances, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.704(e) (2015).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

The issues of service connection for bilateral hearing loss disability, tinnitus, asthma, and an acquired psychiatric disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's headaches are related to his military service.


CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. 38  U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran essentially contends that his headaches began in service, and have worsened in severity and frequency since that time. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).   As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.   Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In this case, the Veteran's service treatment records are silent as to any complaints or findings of headaches.  However, post-service treatment records show complaints of headaches.  For example, an October 2006 private treatment record reflects the Veteran's complaint of headaches since the night before.  In March 2016, the Veteran's private physician completed a Headaches Disability Benefits Questionnaire (DBQ) form.  The physician indicated that the Veteran's headaches started in service and have been problematic ever since that time.  He found that the Veteran's headaces were also aggravated by asthma and sleep apnea, and provided a detail explanation as to the relationship between the disorders.  

Based on the evidence, the Board finds that service connection for headaches is warranted.  The only evidence addressing the etiology of the Veteran's headaches is the March 2016 DBQ, which was based on the Veteran's assertions as to onset of headaches.  In this regard, the Board notes that the Veteran is competent and credible with regard to any assertions as to onset and continuity of symptoms.  

Based on the evidence and resolving all doubt in the Veteran's favor, the Board finds that service connection for headaches is warranted.  First, the Board finds the Veteran's assertions regarding in-service onset of headaches with ongoing symptoms since that time are competent and credible.  He is competent with regard to these assertions as a lay person.  See Layno v. Brown, 6 Vet. App. 465, 467-69   (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Second, the March 2016 DBQ findings are adequate as they are based upon the Veteran's competent and credible lay statements.  Critically, there is no evidence to the contrary.  Accordingly, the criteria for service connection for headaches have been met.


ORDER

Service connection for headaches is granted.

REMAND

The Veteran essentially contends that he has hearing loss disability and tinnitus due to noise exposure in service, specifically to gunfire.  The Veteran indicates that he wore hearing protection for his post-service job as a diesel mechanic.  Following a May 2009 VA examination, the examiner noted diagnoses of bilateral sensorineural hearing loss and subjective tinnitus, which was deemed to be a symptom associated with hearing loss.  The Veteran was afforded another examination in January 2010, the report of which showed that the examiner opined that hearing loss was less likely as not due to acoustic trauma during service.  The examiner observed that an October 1968 service treatment record showed normal hearing and no significant change was found when comparing hearing tests in September 1965.  The examiner determined that his hearing remained stable since before service until his discharge, and the first indication of a decrease in hearing was in December 1969, more than one year after service discharge.  It was noted that an audiogram reflected use of firearms.  The Board finds that this examination report is inadequate because, in providing the opinion, the examiner failed to address the Veteran's competent lay statements as to noise exposure during service and instead relied on the absence of medical evidence of hearing loss.  Additionally, the examiner did not provide an opinion as to the etiology of any current tinnitus. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this regard, the Board notes that in the Veteran complained of tinnitus in October 1975 and in July 1976.

With regard to the claim for service connection for asthma, the Veteran contends that such is due to asbestos exposure to service.  A July 2009 VA Respiratory Conditions Disability Benefits Questionnaire showed that the Veteran had been diagnosed with asthma by a different physician.  A November 2010 VA examination report showed bilateral interstitial fibrosis which was found to be due to in-service asbestos exposure.  In a February 2011 addendum report, a VA examiner noted that current literature of occupational exposures causing asthma did not include asbestos.  Therefore, she found that the Veteran's asthma was not related to asbestos exposure.   The Board notes that the Veteran has been granted service connection for interstitial fibrosis due to asbestos exposure.  The Board finds that the February 2011 VA addendum report does not adequately address the Veteran's conditions.  While the examiner indicated that the Veteran's asthma was not due to asbestos exposure, she did not determine whether it could otherwise be due directly to service.  On remand, he must be provided another examination.

Although the RO indicated review of VA treatment records dated up to June 2015, the Board's review of the electronic records shows only records dated up to July 2011 have been associated with the claims folder.  Therefore, on remand, any outstanding/additional records should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for bilateral hearing loss, tinnitus, asthma, and/or acquired psychiatric disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

2. The AOJ should also secure any outstanding VA medical records, to specially include any records dated from July 2011 to the present.

3. After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current hearing loss and tinnitus that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a pure tone audiometry test.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

It should also be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current hearing loss and/or tinnitus is causally or etiologically related to the Veteran's military service, including noise exposure therein.  He or she should also address whether the Veteran's tinnitus is caused by, aggravated by (permanently worsened beyond natural progression), or otherwise related to his hearing loss
In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus that results from noise exposure generally presents or develops in most cases, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

Additionally, regarding the basis for the opinion provided, please comment on the likelihood that the loud noises experienced during service noted herein resulted in damage to auditory hair cells even though findings may or may not suggest a recovered temporary threshold shift (TTS) in service. If you find auditory hair cell damage to be a likely result of the military noise exposure, please comment on the likelihood that such damaged hair cells would result in a greater permanent hearing loss than otherwise would be manifest.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

4.  After completing the foregoing development, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any current asthma that may be present.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current asthma is causally or etiologically related to the Veteran's military service, including asbestos and/or Agent Orange exposure therein.  

In rendering the opinion, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

5. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  

If the benefits sought are not granted, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.    

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


